DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzbacker (Eco-friendly pavement may fortify longevity of pathways) in view of Kajio (JP 2001-181009A).
Regarding claims 1, 10, and 12-13:  Welzbacker teaches a permeable pavement comprising a quantity of pavement material and a cured carbon fiber composite material having improved wear resistance, absorption and porosity, and an improvement in environmental friendliness (page 2).  It is the position of the Office that claim 1 does not require a specific particle size.  Claim 1 does not define any particle size or fractions.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Welzbacker fails to specify an amount of the cured carbon fiber material.
However, Kajio teaches adding preferably less than 8% of carbon fiber to an analogous composition [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use less than 8% as taught by Kajio of the cured carbon fiber composite material to use an art tested amount, and to provide improved wear resistance, absorption and porosity, and an improvement in environmental friendliness.
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 2:  A polymer is inherently required to make a cured carbon fiber composite material.
Regarding claims 3-7:  The claims do not require that the CCFCM is separated or has particular particle sizes.  The claims only require that the CCFCM is capable of being separated by a hammer-mill and possess the claimed particle sizes.  The CCFCM of Welzbacker is capable of being separated by a hammer-mill and possess the claimed particle sizes.
Regarding claim 8:  Welzbacker teaches pervious concrete (page 2).
	Regarding claim 9:  Since the composition is the same as claimed it will possess the claimed hardened porosity and percent air voids.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 14:  This claim is being interpreted as an intended use of the composition.  Welzbacker teach the use in transportation applications (page 2).

Claims 15, 16 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzbacker (Eco-friendly pavement may fortify longevity of pathways) in view of Kajio (JP 2001-181009A).
Regarding claims 15, 21 and 22:  Welzbacker teaches a permeable pavement comprising a quantity of pavement material and a cured carbon fiber composite material having improved wear resistance, absorption and porosity, and an improvement in environmental friendliness (page 2).  As admitted by the Applicant, in the response of 4/11/2019, the specific steps of Claim 15 are required to make the composition of Claim 1.  Therefore, the claimed method is anticipated by Welzbacker.  It is the position of the Office that claim 15 does not require a specific particle size.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Welzbacker fails to specify an amount of the cured carbon fiber material.
However, Kajio teaches adding preferably less than 8% of carbon fiber to an analogous composition [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use less than 8% as taught by Kajio of the cured carbon fiber composite material to use an art tested amount, and to provide improved wear resistance, absorption and porosity, and an improvement in environmental friendliness.
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  A binding polymer is inherently required to make a cured carbon fiber composite material.
Regarding claim 20:  Welzbacker teaches pervious concrete (page 2).


Claims 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzbacker (Eco-friendly pavement may fortify longevity of pathways) and Kajio (JP 2001-181009A) as applied to claim 15 above.
Welzbacker in view of Kajio teach the composition of claim 1 as shown above.  The Applicant has clearly admitted, in the response of 4/11/2019, that the process of Group II is an obvious method of making the composition of Group I.  Therefore, based on the Applicant’s admission, the process of claims 17-19 is considered obvious.  See MPEP 817.


Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Welzbacker fails to teach the claimed amount of CCFCM.  This has been remedied by the addition of Kajio.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763